Dismissed and Opinion Filed September 21, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00660-CV

                      IN RE BLAKE REYNOLDS, Relator

           Original Proceeding from the 471st Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 471-00064-2018

                        MEMORANDUM OPINION
                    Before Justices Myers, Molberg, and Evans
                            Opinion by Justice Myers
      Relator filed a petition for writ of mandamus dated July 8, 2020 in which he

complains of the trial court’s order granting real party in interest’s motion to strike

the jury demand. It came to our attention that the trial court had entered summary

judgment disposing of the case. Thus, we asked the parties to file letter briefs

addressing whether relator’s request for mandamus relief is now moot.

      Before the Court is a September 14, 2020 letter from relator’s counsel asking

us to “withdraw” the mandamus petition from this Court’s consideration, because he

agrees that it is moot. We will treat this letter as a motion to dismiss the original
proceeding. Accordingly, we grant the motion and dismiss the original proceeding.


                                         /Lana Myers/
                                         LANA MYERS
                                         JUSTICE

200660F.P05




                                       –2–